Per Curiam.
The city of Willmar appeals from the judgment of the district court awarding respondents reasonable attorneys’ fees in the amount of $1,800 upon dismissal of condemnation proceedings instituted by appellant with respect to respondents’ land. Minn. St. 117.16. The affidavits of respondents’ attorneys as to the services rendered and the court’s personal observation of in-court services performed by the attorneys were sufficient to sustain the award. Respondents, in addition to affirmance of the judgment, are awarded $250 attorneys’ fees in this court.
Affirmed.